            Case 1:19-cv-04074-VEC Document 21 Filed 07/08/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE GRABLIS, Individually and on
Behalf of All Others Similarly Situated,
                      Plaintiff,
       v.
                                     Case No.: 1:19-cv-04074-VEC
ONECOIN LTD., a foreign corporation;
RUJA IGNATOVA, an individual;        Hon. Valerie E. Caproni
KONSTANTIN IGNATOV, an individual;
SEBASTIAN GREENWOOD, an individual;
and MARK SCOTT, an individual;
                       Defendants.

  NOTICE OF MOTION OF PLAINTIFF CHRISTINE GRABLIS AND CO-MOVANT
    DONALD BERDEAUX FOR APPOINTMENT AS LEAD PLAINTIFFS AND
                APPROVAL OF SELECTION OF COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Plaintiff Christine Grablis, an individual (“Grablis”), and

Co-Movant Donald Berdeaux, an individual (“Berdeaux”), by and through their undersigned

counsel and pursuant to Federal Rule of Civil Procedure 7(b) and Local Civil Rule 7.1, shall move

before this Honorable Court for entry of an Order: (i) appointing Grablis and Berdeaux as Lead

Plaintiffs pursuant to the Private Securities Litigation Reform Act of 1995, as amended (the

“PSLRA”), 15 U.S.C. § 77z-1(a)(3)(B); (ii) approving their selection of Silver Miller and Levi &

Korsinsky, LLP (“Levi & Korsinsky”) as Co-Lead Counsel; and (iii) granting such other and

further relief as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Plaintiff Grablis

and Co-Movant Berdeaux shall rely on the enclosed memorandum of law and Declaration.

       A proposed form of Order is submitted herewith for the Court’s convenience.

                                   [Signature on Following Page]
         Case 1:19-cv-04074-VEC Document 21 Filed 07/08/19 Page 2 of 3



Dated: July 8, 2019                        Respectfully Submitted,

                                           LEVI & KORSINSKY, LLP

                                           By: /s/ William J. Fields
                                           William J. Fields (5054952)
                                           55 Broadway, 10th Floor
                                           New York, NY 10006
                                           Tel: (212) 363-7500
                                           Fax: (212) 363-7171
                                           Email: wfields@zlk.com

                                           LEVI & KORSINSKY, LLP
                                           Donald J. Enright (pro hac vice forthcoming)
                                           John A. Carriel (pro hac vice forthcoming)
                                           1101 30th Street, N.W., Suite 115
                                           Washington, DC 20007
                                           Tel: (202) 524-4290
                                           Fax: (202) 333-2121
                                           E-mail: denright@zlk.com
                                           E-mail: jcarriel@zlk.com

                                           SILVER MILLER
                                           David C. Silver (pro hac vice forthcoming)
                                           Jason S. Miller (pro hac vice forthcoming)
                                           11780 W. Sample Road
                                           Coral Springs, FL 33065
                                           Tel: (954) 516-6000
                                           E-mail: DSilver@SilverMillerLaw.com
                                           E-mail: JMiller@SilverMillerLaw.com

                                           Counsel for Plaintiff Christine Grablis and
                                           Co-Movant Donald Berdeaux, and
                                           [Proposed] Lead Counsel for the Class




                                       2
         Case 1:19-cv-04074-VEC Document 21 Filed 07/08/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk

of Court on this   8th day of July 2019 by using the CM/ECF system and that a true and correct

copy will be served via electronic mail to: WENDY SCHWARTZ, ESQ. and LINDSAY A.

BUSH, ESQ., BINDER & SCHWARTZ LLP, Counsel for Defendant Mark Scott, 366 Madison

Avenue - 6th Floor, New York, NY 10017; E-mail: WSchwartz@BinderSchwartz.com;

LBush@BinderSchwartz.com.


                                                   /s/ William J. Fields
                                                   William J. Fields




                                               3
